[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT                     FILED
                         ________________________          U.S. COURT OF APPEALS
                                                             ELEVENTH CIRCUIT
                                                                 August 24, 2006
                               No. 05-15087                    THOMAS K. KAHN
                           Non-Argument Calendar                   CLERK
                         ________________________

                  D. C. Docket No. 05-00086-CR-T-24-TGW

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                     versus

JOSE RENDON,

                                                             Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                       _________________________

                               (August 24, 2006)

Before CARNES, MARCUS and WILSON, Circuit Judges.

PER CURIAM:

     Jose Rendon pleaded guilty to possessing with intent to distribute five
kilograms or more of cocaine while aboard a vessel subject to the jurisdiction of

the United States, in violation of 46 App. U.S.C. § 1903(a) and (g), 18 U.S.C. § 2,

and 21 U.S.C. § 960(b)(1)(B)(ii); and conspiring to possess with intent to distribute

five kilograms or more of cocaine while aboard a vessel subject to the jurisdiction

of the United States, in violation of 46 App. U.S.C. § 1903(a), (g), and (j) and 21

U.S.C. § 960(b)(1)(B)(ii). Rendon appeals his sentence of 168 months

imprisonment. He contends that the district court clearly erred in denying him a

minor role reduction pursuant to U.S.S.G. § 3B1.2. He also argues that his

sentence is unreasonable under 18 U.S.C. § 3553(a) because the court declined to

apply that mitigating role reduction.

                                          I.

      According to U.S.S.G. § 3B1.2, a district court may decrease a defendant’s

offense level by two levels if it finds the defendant was a “minor participant” in the

criminal activity. A “minor participant” is a defendant “who is less culpable than

most other participants, but whose role could not be described as minimal.”

U.S.S.G. § 3B1.2, cmt. n.5. The defendant bears the burden of proving a

mitigating role in the offense by a preponderance of the evidence. United States v.

De Varon, 175 F.3d 930, 939 (11th Cir. 1999) (en banc).

      In determining whether a minor role adjustment applies, the district court



                                          2
follows a two-step inquiry. First, the district court must examine the defendant’s

role in the relevant conduct for which he has been held accountable at sentencing.

Id. at 940. The defendant is entitled to a downward adjustment for a minor role in

the offense “[o]nly if [he] can establish that [he] played a relatively minor role in

the conduct for which [he] has already been held accountable—not a minor role in

any larger criminal conspiracy.” Id. at 944. In many cases, the court’s analysis

under this first step will be dispositive. Id. at 945.

       In the second step, the court must compare the defendant’s role to that of the

other participants in his relevant conduct. Id. at 940. The court may look to other

participants “only to the extent that they are identifiable or discernable from the

evidence” and “were involved in the relevant conduct attributed to the defendant.”

Id. at 944.

       The district court’s determination of a defendant’s role in the offense is a

finding of fact which we review for clear error.” Id. at 937. Upon careful review

of the record, the presentence report, the sentencing transcript, and the parties’

briefs, we find no reversible error. The record in this case supports the district

court’s finding that Rendon’s role in the relevant conduct was not minor.

       Rendon argued that his role was minor because he did not own the drugs and

he was only a small part of a much larger conspiracy extending beyond the crew on



                                            3
his boat. At sentencing, however, Rendon was only held accountable for the drugs

that were on his boat. His allegations do not establish that he played a minor role

in the conduct for which he was held accountable, but rather tend to show that

Rendon may not have been a major participant in a larger drug conspiracy. That

alone is insufficient to support a minor role adjustment. See id. at 944. Rendon

was the captain of the boat which was transporting the entire quantity of drugs for

which he was held accountable. He failed to establish that he played “a relatively

minor role” in that conduct. See id.

      Rendon also did not establish that he played a minor role as compared to

other participants in his relevant conduct. Rendon’s role may only be compared to

the identifiable and ascertainable participants involved in his relevant conduct.

Here, the only ascertainable and identifiable people involved are those who were

on the boat with Rendon. Because Rendon was the captain of the boat, the district

court did not clearly err in finding that he did not play a minor role compared to the

others under the second De Varon prong. The district court’s decision not to apply

the minor role reduction was not clearly erroneous.

                                           II.

      Rendon also contends that the district court imposed an unreasonable

sentence. The sole basis for that contention is his belief that the court erred in



                                           4
denying him a minor role reduction. Because the district court did not err in

denying Rendon a minor role reduction, that action could not have rendered his

sentence unreasonable.

      AFFIRMED.




                                          5